 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:18−CV−00777-KJM−CKD
12                  Plaintiff,
13          v.                                           STIPULATION FOR PARTIAL LIFT
                                                         OF STAY AND ORDER
14   REAL PROPERTY LOCATED AT 7320
     DEL CORONADO WAY,
15   SACRAMENTO, CALIFORNIA,
     SACRAMENTO COUNTY, APN: 051-
16   0361-005-0000, INCLUDING ALL
     APPURTENANCES AND
17   IMPROVEMENTS THERETO, ET AL.,
18                  Defendants.
19

20          The United States and Claimant Wen Hui Lin hereby stipulate and request the Court to lift the

21 stay for the limited purpose of entering a Stipulation for Final Judgment of Forfeiture for the real

22 property located at 7701 Manet Parkway, Sacramento, California, (“defendant Manet property”). The

23 parties anticipate that the Stipulation for Final Judgment of Forfeiture would complete the forfeiture for

24 the defendant Manet property.

25 Dated: 11/6/2019                                       McGREGOR W. SCOTT
                                                          United States Attorney
26
                                                  By:     /s/ Kevin C. Khasigian
27                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
28
                                                         1                        Stipulation for Partial Lift of Stay and Order
 1 Dated: 11/6/2019                                      /s/ Linda M. Parisi
                                                         LINDA M. PARISI
 2                                                       Attorney for claimant Wen Hui Lin
 3

 4

 5                                                   ORDER

 6         For the reasons set forth above, the stay is lifted regarding the real property located at 7701 Manet

 7 Parkway, Sacramento, California.

 8         IT IS SO ORDERED.

 9 DATED: December 11, 2019.

10

11
                                                             UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2                       Stipulation for Partial Lift of Stay and Order
